Holden, J.,
delivered the opinion of the court.
The appellee, Gulfport Grocery Company, recovered a judgment in the lower court for ninety-two dollars against Brooks & Myers, appellants, in a suit on an *650account for a bill of feedstuff claimed to have been sold and delivered by appellee to appellants.
The appellants complain here that the lower court erred in granting a peremptory instruction to the jury to find for the plaintiff below, as there was a denial of the debt by appellants, and a conflict in the testimony introduced as to a liability on the part of appellants, and for that reason the ease should have been submitted to the jury for their determination.
We shall state the substance of the testimony offered in support of'the claim by the plaintiff below, and the testimony offered by the defendants as a defense in the suit.
Appellants’ testimony shows that W. C. Turnage & Co., general merchants at Shivers, Miss., on the Gulf & Ship Island Railroad, ordered the bill of feedstuff here in question over the telephone on their account to be shipped to the appellants, Brooks & Myers, lumber manufacturers, a copartnership business at Shivers. Turnage & Co. handled a large per cent, of the business of appellants, and furnished them with feedstuff and other things necessary in carrying on their mill business. That appellants did not receive the feedstuff. When the bill for ninety two dollars here in question was presented for payment to the appellants, Brooks Myers, they refused to pay it, claiming by their testimony that the Turnage Company was liable for the amount, because it was the duty of the Turnage Company, under an agreement, to furnish said feedstuff to appellants, and that appellants obtained the feedstuff from the Turnage Company, and not from appellee, and, consequently did not owe anything to appellee, as they (appellants) did not contract or purchase the feedstuff from appellee, but that the bill was shipped at the instance of the Turnage Company and should have been charged to Turnage & Co. That appellants did not receive any of the feedstuff from appellee, but that they received some of it from *651Turnage & Co., and appellants were to settle with and were liah-le to Turnage Company for the feedstuff. The appellee contends, and shows by its testimony, that the bill of feedstuff was ordered by the appellants over the phone, and was shipped to the appellants, Brooks & Myers, and charged to Brooks & Myers. That the agent of appellee called upon Brooks & Myers for settlement of the bill, -and that appellants did not deny liability. The appellee introduced in evidence a letter from Brooks & Myers, which was written some time subsequent to the date when appellee’s agent had called upon Brooks & Myers for á settlement. We here quote the letter:
“Shivers, Miss., 10/12.
“Gulfport Grocery Co., Gulfport, Miss. — Gentlemen: With reference to your letter of the 8th you need not be afraid of getting the ninety-two dollars, but owing to slow collection have been unable to settle sooner but will say this will be paid in the next few days.
“Tours truly, Brooks & Myers.”
, It is contended by the appellee that this letter is conclusive proof of the liability of the appellants for the amount in suit; that because this letter, acknowledging the indebtedness and promising to pay it, was subsequent to any controversy between the parties as to who was liable, that it could not be successsfully contradicted and overcome by testimony of appellants at the trial. The lower court seemcl to have taken this view when it granted the peremptory instruction complained of.
It seems clear to us that this case should have been submitted to the jury for their determination as to whether or not the appellants were liable to appellee for the amount siied for, for the reason that there is a conflict in the testimony offered by the appellant and appellee in the lower court on the issue of nil debit. If the jury believed from the testimony that Brooks & Myers purchased and received the bill of feedstuff from appellee, and thereby agreed and obligated themselves, *652expressly or impliedly, to pay to appellee the sum of ninety-two dollars for same, then the verdict should have been for appellee. But if the jury believed from the testimony offered by the appellants that no purchase was made by appellants of the feedstuff from appellee, and that appellants purchased and received it from Turnage & Co., and that the sale was made by appellee to Turnage & Co., and appellants were to settle with Turnage & Co. for the feedstuff, then they should return a verdict for the appellants. If the jury believed the testimony of appellants, then no contractual obligation existed between appellant and appellee, either express or implied. The testimony in the case offered by both sides presents a conflict which should have been submitted' to the jury.
The fact that the letter from Brooks & Meyers to appellee acknowledges the indebtedness of ninety-two. dollars and promises to pay same is not conclusive against the appellants in this case; for the reason that if there was no liability on the part of appellants before this letter was written, there could be none afterwards, because of no consideration. While this letter is competent evidence, to be considered by the jury, tending to show that the appellants did purchase of, receive from, and; were indebted to appellee in the amount sued for, yet it would not be conclusive as against the testimony of -the appellants that they did not purchase or receive the bill of feedstuff from appellee, and were not indebted to appellee for it. This letter, in connection with the other testimony offered by the appellee in the lower court, would only be proof, subject to contradiction, that the appellants purchased and received the feedstuff, and thereby obligated themselves to pay appellee for it.
Reversed and remanded.